DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In responsive to Amendment filed on 09/02/2021. Claims 1, 6-8 are remain pending. Applicant’s amendment have been fully considered, however such amendment fails to overcome the rejection under 35 U.S.C. 101 as previously set forth in the Non-Final Office Action.

Response to Arguments
In responsive to Applicant’s argument on Remark, page 9 “as stated above, a first count value which is… to compute an expected value of the number of trials in which one state remains unchanged in a state transition according to a Markov chain Monte Carlo method. Therefore, the claims are not mere instructions to apply the exception using a generic system”.
Examiner respectfully disagrees because amended merely recites an apparatus comprises a memory and a processor coupled to the memory to perform the newly added abstract idea, and outputting the calculated values, such elements fails to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception into a generic computer. See rejection under 35 U.S.C. 101 below for more detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, recites an information processing apparatus that configures to compute the energy change value for each state transition and output flag values and indexes values corresponding to the state transitions.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites:
- compute, when one of first state transitions occurs in response to changing of one values of the plurality of state variables, an energy change for each first state transition based on a weight value selected based on an updated index value; 
- determine a first offset value when a minimum value of a plurality of the energy change values is greater than or equal to 0 such that at least one of the first state transition is allowed;
- obtain a plurality of first evaluation values by adding the first offset value to the plurality of energy change values; 
- compare each of the plurality of first evaluation values with a threshold that is determined based on a random number value and a temperature value indicating a temperature to obtain a plurality of first flag values as results of a comparison;
- obtain a first value indicating that the corresponding first state transition, is allowed when the respective first evaluation value are greater than the threshold from among the plurality of first flag values;
- obtain a second value indicating that the corresponding first state transition is not allowed when the respective first evaluation values are smaller than or equal to the threshold from among the plurality of first flag values;
- obtain a first count value by counting a number of first values;

- compute an expected value of the number of trials in which one state remains unchanged in a state transition according to a Markov chain Monte Carlo method, based on the first offset value and the first count value;
- determine a second offset value different from the first offset value, based on the plurality of non-allowable energy change values, such that at least one of the plurality of second state transitions is allowed;
- obtain a plurality of second evaluation values by adding the second offset value to the plurality of non-allowable energy change values;
- compare each of the plurality of second evaluation values with the threshold to obtain a plurality of second flag values as results of a comparison;
- correcting the first count value based on the second count value, the first offset value, and the second offset value.
Such limitations, for example, compute an energy change value, obtain a plurality of first evaluation values by adding the first offset value to the plurality of energy change value, obtain a plurality of second evaluation value by adding the second offset to the plurality non-allowable energy change values; compute an expected value of number of trials in which one state remains unchanged, correct the first value count are characterized as mathematical calculations, as disclosed in specification [0034] computing the energy change value using the equation 2, [0052] a reciprocal of the probability represented by equation 4 is an expected value of the number of trials in which one state remains unchanged, [0183] discloses an equation for correcting the count value. 
Such limitation, for example, determine a first offset value, compare each of the plurality of first evaluation values with a threshold, obtain a first value, obtain a second value, obtain a 
Under Prong Two of Step 2A, this judicial exception does not integrated into a practical application. The claim recites the additional elements an apparatus comprising a memory and a processor coupled to a memory. However, these elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data such as holding values and computing values. Such elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. 
The claim additionally recites hold values of a plurality of state variables and outputs, every certain number of trials, the values of the plurality of state variables; output a plurality of first evaluation values; output a first value; output a second value; output, every certain number of trials, a first count value; output, as the update index value, an index value corresponding to the selected first flag value; output a plurality of non-allowable energy change value; output the second offset value; output a plurality of second evaluation values; output the first value and second value; output a second count value.  However, such limitations are recited at a high level of generality (i.e. as a general means of holding/storing data for performing the abstract idea, and output the calculated result), such limitations are considered as insignificant extra solution. Thus, fails to impose a meaningful limit on the claim invention, and amount to no more than mere instructions to apply the exception using the generic element. Accordingly, these 
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The holding/storing values of a plurality of state variables and outputting the computed values are considered to be extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicates that mere receiving or transmitting data over a network, and section (iv), indicates that storing and retrieving information in memory are well-understood, routing, conventional function when it is claimed in a merely generic manner. Thus claim 1 is not patent-eligible under 35 U.S.C. 101.

Regarding claim 8, recites a method claim that is corresponding to the apparatus claim 1. Thus, it is rejected for the same analysis as in claim 1.

Regarding claim 6-7, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above, the claims are dependent on claim 1, and further recite limitations that are abstract mathematical concept/mental processes without reciting any additional elements sufficient to amount to significantly more than the judicial exception. For example, claim 6 recites compute an expected value of the number of trials, specification [0082] describes that the expected value may be represented by mathematical calculation of equation 7 and 8. Claim 7 recites update energy change value ([0034] equation 2) and obtain third evaluation values by adding corresponding second thresholds, such limitation also cover 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764

/EMILY E LAROCQUE/            Primary Examiner, Art Unit 2182